DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 22 November 2019. Claim(s) 1-13 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5 February 2020 and 2 October 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the at least one lightning receptor of claims 6 and 7 as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At line 1: “A Rotor” is suggested to be ---A rotor---. Appropriate correction is required.

Claim(s) 2-3, and 5 is/are objected to because of the following informalities:  
(A) Throughout the claims “per cent” is suggested to be ---percent---. Appropriate correction is required.

Claim(s) 3 is/are objected to because of the following informalities:  
(A) At line 1: “nine-five” is suggested to be ---ninety-five---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A)	Regarding Claim(s) 13:
(i)	Claim(s) 13 recite(s) “the protective shield is destined for protection of at least a part of the leading edge.” Thus, claim(s) 13 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, the use of the term “destined” implies that the protective shield is not currently being used for the claimed purpose, so it is unclear what aspect of the invention the protective shield fulfills until it is utilized for protection of the heating mat at a future point in time. Furthermore, it is unclear when this future point may be or if it will actually occur. The most relevant portion of the specification, found by the Office, at the figures discloses a protective shield covers the heating mat. However, claim 13 utilizes the term “destined” implying a future use. Therefore, the language of the claim is such that one of ordinary skill in the art could not 

(ii)	Claim(s) 13 recite(s) “the heating mat…is destined for at least one of anti-icing and deicing purposes.” Thus, claim(s) 13 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, the use of the term “destined” implies that the heating mat is not currently being used for the claimed purpose, so it is unclear what aspect of the invention the heating mat fulfills until the future point in time when it is used. Furthermore, it is unclear when this future point may be or if it will actually occur. The most relevant portion of the specification, found by the Office, at the figures discloses a heating mat on the turbine blade. However, claim 13 utilizes the term “destined” implying a future use. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting a heating mat on the turbine blade pertinent to the relevant claim limitation(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “use” of a protective shield for electrical insulation of a heating mat. A “use” is not among the categories of patentable inventions. Thus, claim 13 is an improper definition of a process (see MPEP 2173.05(q)).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United State Patent Application 2013/0170992 to Loewe et al. (hereinafter “LOEWE”).

(A) Regarding Claim 1:

A rotor blade (Fig. 3) of a wind turbine comprising:
a leading edge and a trailing edge (paragraph 0060), wherein the leading edge and the trailing edge divide the surface of the rotor blade into a suction side and a pressure side (paragraph 0020), wherein the rotor blade further comprises a blade shell for defining the outer shape of the rotor blade (paragraph 0020) and a heating mat (24, 30) for at least one of anti-icing and de-icing purposes which is arranged upon the blade shell (paragraph 0003), wherein in the outboard region of the rotor blade, the heating mat is one of substantially or completely covered by a protective shield (38) made of an electrically non-conductive polymer material (paragraph 0034: insulating plastic material).
NOTE ON PRIOR ART INTERPRETATION:
The protective shield (38) covers the entirety of the heating mat. The notch (40) at the outboard end does not overlap with the heating mat, rather it is parallel with the edge of the heating mat.

	(B) Regarding Claim 2:
		LOEWE further discloses:
The outboard region of the rotor blade is defined by the outmost fifteen percent of the rotor blade in span-wise direction (Fig. 3).

(C) Regarding Claim 3:
		LOEWE further discloses:

		NOTE ON PRIOR ART INTERPRETATION:
The protective shield (38) covers the entirety of the heating mat. The notch (40) at the outboard end does not overlap with the heating mat, rather it is parallel with the edge of the heating mat.

(D) Regarding Claim 4:
		LOEWE further discloses:
The heating mat comprises carbon (paragraph 0018).

(E) Regarding Claim 13:
		LOEWE further discloses:
A use of a protective shield (Fig. 3, 38) made of electrically insulating polymer material for electrical insulation (paragraph 0034: insulating plastic material) of a heating mat (24, 30) against lightning strikes, 
wherein the protective shield (38) is destined for protection of at least a part of the leading edge section (i.e. the protective shield covers the heating mat at the leading edge section) against erosion, 
the heating mat (24, 30) is arranged upon a blade shell of a rotor blade of a wind turbine and is destined for at least one of anti-icing and de-icing purposes (paragraph 0003), and 

NOTE ON PRIOR ART INTERPRETATION:
The protective shield (38) covers the entirety of the heating mat. The notch (40) at the outboard end does not overlap with the heating mat, rather it is parallel with the edge of the heating mat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOEWE, as applied to claim 1 above, and further in view of an engineering expedient.


	LOEWE teaches:
The heating mat (38, Fig. 3) extends through the outboard region of the rotor blade.
However, the difference(s) between LOEWE and the claimed invention is that LOEWE does not explicitly teach the extension is one of greater than five percent and greater than seven percent of the length of the rotor blade.
Though LOEWE does not explicitly state the percentage of extension, LOEWE identifies heating the rotor blade from a location near the center of the rotor blade up to the tip (paragraph 0005). Furthermore, LOEWE implies that changing the location of the heating can have an effect on the formation of ice crystals (paragraph 0005). Therefore, the percentage of extension of the heating mat into the outboard region is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating mat extend one of greater than five percent and greater than seven percent of the blade span-wise length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).


	
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOEWE, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2014/0348654 to Klein (hereinafter “KLEIN”).


	LOEWE teaches:
The rotor blade (Fig. 3) with a heating mat (24, 30) and that rotor blades are at risk of lightning strikes (paragraph 0006).
However, the difference(s) between LOEWE and the claimed invention is that LOEWE does not explicitly teach a lightning protection system with at least one lightning receptor in the outboard region of the rotor blade.
	KLEIN teaches:
A lightning protection system with at least one lightning receptor (52, Fig. 1) in the outboard region of the rotor blade adjacent to a heating mat (18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of LOEWE by including a lightning protection system having at least one lightning receptor adjacent to the heating mat, as taught by KLEIN, in order to channel the current from a lightning strike to ground and thereby achieve the predictable result of preventing destruction of the rotor blade (paragraph 0003).
	
	(B) Regarding Claim 7:
		LOEWE as modified by KLEIN further teaches:
The heating mat is adjacent to the lightning receptor (see KLEIN Fig. 1 wherein the receptor 52 is adjacent the heating mat 18).



Claim(s) 1-4 and 6-8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN in view of United States Patent Application Publication No. 2013/0195661 to Lind et al. (hereinafter “LIND”) and further in view of LOEWE.

(A) Regarding Claim 1:
	KLEIN teaches:
A rotor blade (Fig. 1) of a wind turbine comprising:
a leading edge and a trailing edge, wherein the leading edge and the trailing edge divide the surface of the rotor blade into a suction side and a pressure side, wherein the rotor blade further comprises a blade shell for defining the outer shape of the rotor blade and a heating mat (18) for at least one of anti-icing and de-icing purposes which is arranged upon the blade shell (paragraph 0004).
However, the difference between KLEIN and the claimed invention is that KLEIN does not explicitly teach in the outboard region of the rotor blade, the heating mat is one of substantially or completely covered by a protective shield made of an electrically non-conductive polymer material.
	LIND teaches:
		A cover layer covers the conducive element, heating mat, and the outer surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of KLEIN by placing a cover layer over the conductive element, heating mat and outer surface, as taught by LIND, in order to form a homogeneous outer layer of the blade (paragraph 0029) and thereby achieve the predictable result of a smooth 
	However, the difference between modified KLEIN and the claimed invention is that modified KLEIN does not explicitly teach the cover layer, or protective shield, is made of an electrically non-conductive polymer material.
LOEWE teaches:
A heating mat (Fig. 3, 24 and 30) that is covered by a protective shield made of an electrically non-conductive polymer material (paragraph 0034: insulating plastics material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an electrically non-conductive polymer material for the cover layer, or protective shield, in order to protect the heating system from external damage (LOEWE paragraph 0034), as taught by LOEWE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 
	
	(B) Regarding Claim 2:
		KLEIN as modified by LIND and LOEWE further teaches:
The outboard region of the rotor blade is defined by the outmost fifteen percent of the rotor blade in span-wise direction (KLEIN Fig. 1).
	
(C) Regarding Claim 3:
		KLEIN as modified by LIND and LOEWE further teaches:

NOTE ON PRIOR ART INTERPRETATION:
LIND teaches a cover layer, i.e. the protective shield, covers the heating mat and the outer surface. Thus, LIND suggests the heating mat is completely covered.

(D) Regarding Claim 4:
		KLEIN as modified by LIND and LOEWE further teaches:
			The heating mat comprises carbon (KLEIN paragraph 0032).

(E) Regarding Claim 6:
		KLEIN as modified by LIND and LOEWE further teaches:
The rotor blade comprises a lightning protection system with at least one lightning receptor (KLEIN, 52, Fig. 1) in the outboard region of the rotor blade.

(F) Regarding Claim 7:
		KLEIN as modified by LIND and LOEWE further teaches:
The heating mat (KLEIN, Fig. 1, 18) is adjacent to the lightning receptor (KLEIN 52).

(G) Regarding Claim 8:
		KLEIN as modified by LIND and LOEWE further teaches:
The protective shield (LIND paragraph 0029: cover layer) comprises a curved unit which covers at least partially the leading edge of the rotor blade (Fig. 1, KLEIN).
NOTE ON PRIOR ART INTERPRETATION:
LIND teaches the cover layer, i.e. protective shield, covers the heating mat and outer surface while KLEIN teaches the heating mat is curved around the leading edge from pressure to suction sides. Thus, the protective shield will have a curved unit around the leading edge from pressure to suction sides in order to cover the heating mat of KLEIN.

(H) Regarding Claim 10:
		KLEIN as modified by LIND and LOEWE further teaches:
The curved unit covers, in the outboard region of the rotor blade substantially or completely the heating mat.
NOTE ON PRIOR ART INTERPRETATION:
LIND teaches the cover layer, i.e. protective shield, covers the heating mat and outer surface. Thus, LIND suggests the heating mat is completely covered. KLEIN teaches the heating mat is curved around the leading edge from pressure to suction sides. Thus, the protective shield will have a curved unit around the leading edge from pressure to suction sides in order to cover the heating mat of KLEIN.

(I) Regarding Claim 13:
		KLEIN as modified by LIND and LOEWE, at claim 1 above, further teaches:
A use of a protective shield (LIND paragraph 0029: cover layer) made of electrically insulating polymer material for electrical insulation of a heating mat (LOEWE paragraph 0034: insulating plastics material) against lightning strikes, 

the heating mat is arranged upon a blade shell of a rotor blade of a wind turbine and is destined for at least one of anti-icing and de-icing purposes (KLEIN Fig. 1), and 
in the outboard region of the rotor blade the heating mat (18, Fig.1 KLEIN) is substantially or completely covered by the protective shield (LIND paragraph 0029).
NOTE ON PRIOR ART INTERPRETATION:
LIND teaches a cover layer, i.e. the protective shield, covers the heating mat and the outer surface. Thus, LIND suggests the heating mat is completely covered.



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN in view of LIND and LOEWE, as applied to claim 1 above, and further in view of an engineering expedient.

(A) Regarding Claim 5:
	Modified KLEIN teaches:
The heating mat (18, Fig. 3 KLEIN) extends through the outboard region of the rotor blade.
However, the difference(s) between modified KLEIN and the claimed invention is that modified KLIEN does not explicitly teach the extension is one of greater than five percent and greater than seven percent of the length of the rotor blade.
.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN in view of LIND and LOEWE, as applied to claim 8 above, and further in view of United States Patent No. 4,010,530 to Delgrosso et al. (hereinafter “DELGROSSO”).

(A) Regarding Claim 9:
	Modified KLEIN teaches:
A protective shield (LIND paragraph 0029: cover layer) covers the heating mat, conductive element and outer surface such that there is a curved unit, a first flat panel on the suction side and a second flat panel on the pressure side wherein the curved unit, first panel and second panel are a single piece.

	DELGROSSO teaches:
A protective shield for a blade comprised of separate pieces including a font curved unit, a suction side, and pressure side (12, 14, 16 Fig. 1).		
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the protective shield of separate pieces in order to allow for a variety of protective shield configurations (DELGROSSO column 2, lines 5-7), as taught by DELGROSSO, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04 (V-C)). 



Claim(s) 1-4, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0022465 to Stiesdal (hereinafter “STIESDAL”) in view of LOEWE.

(A) Regarding Claim 1:
	STIESDAL teaches:
A rotor blade (Fig. 4) of a wind turbine comprising:
a leading edge and a trailing edge, wherein the leading edge and the trailing edge divide the surface of the rotor blade into a suction side and a pressure side (Fig. 1), wherein the rotor blade further comprises a blade shell 
However, the difference between STIESDAL and the claimed invention is that STIESDAL does not explicitly teach the protective shield is made of an electrically non-conductive polymer material.
LOEWE teaches:
A heating mat (Fig. 3, 24 and 30) that is covered by a protective shield made of an electrically non-conductive polymer material (paragraph 0034: insulating plastics material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an electrically non-conductive polymer material for the cover layer, or protective shield, in order to protect the heating system from external damage (LOEWE paragraph 0034), as taught by LOEWE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 

	(B) Regarding Claim 2:
		STIESDAL as modified by LOEWE further teaches:
The outboard region of the rotor blade is defined by the outmost fifteen percent of the rotor blade in span-wise direction (STIESDAL Fig. 1)
	
(C) Regarding Claim 3:

One of at least ninety percent, at least ninety-five percent, and at least ninety-nine percent of the heating mat (STIESDAL Fig. 4, 107) in the outboard region of the rotor blade is covered by the protective shield (STIESDAL 401, paragraph 0057).

(D) Regarding Claim 4:
		STIESDAL as modified by LOEWE further teaches:
			The heating mat comprises carbon (STEISDAL paragraph 0017).

(E) Regarding Claim 8:
		STIESDAL as modified by LOEWE further teaches:
The protective shield (401 STEISDAL, Fig. 4) comprises a curved unit which covers at least partially the leading edge of the rotor blade.

(F) Regarding Claim 10:
		STIESDAL as modified by LOEWE further teaches:
The curved unit covers, in the outboard region of the rotor blade substantially or completely the heating mat (STIESDAL Fig. 4, 107 is completely covered by 401).

(G) Regarding Claim 13:
		STIESDAL as modified by LOEWE, at claim 1 above, further teaches:
A use of a protective shield (STIESDAL Fig. 4, 401) made of electrically insulating polymer material for electrical insulation (LOEWE paragraph 0034) of a heating mat (STIESDAL 107) against lightning strikes, 

the heating mat is arranged upon a blade shell of a rotor blade of a wind turbine and is destined for at least one of anti-icing and de-icing purposes (STIESDAL Fig. 4), and 
in the outboard region of the rotor blade the heating mat is substantially or completely covered by the protective shield (STIESDAL Fig. 4 shows the element 107 completely covered by 401).





Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over STIESDAL in view of LOEWE, as applied to claim 1 above, and further in view of an engineering expedient.

(A) Regarding Claim 5:
	Modified STIESDAL teaches:
The heating mat (107, Fig. 4 STIESDAL) extends through the outboard region of the rotor blade.
However, the difference(s) between modified STIESDAL and the claimed invention is that modified STIESDAL does not explicitly teach the extension is one of greater than five percent and greater than seven percent of the length of the rotor blade.
Though STIESDAL does not explicitly state the percentage of extension, LOEWE identifies heating the rotor blade from a location near the center of the rotor blade up to the tip (paragraph 0005). Furthermore, LOEWE implies that changing the location of the heating can .



Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over STIESDAL in view of LOEWE, as applied to claim 1 above, and further in view of KLEIN.

(A) Regarding Claim 6:
	STIESDAL as modified by LOEWE teaches:
The rotor blade comprises a heating mat (STIESDAL Fig. 4, 107) and the rotor blades are at risk of lightning strike (STIESDAL paragraph 0005).
However, the difference(s) between modified STIESDAL and the claimed invention is that modified STIESDAL does not explicitly teach a lightning protection system with at least one lightning receptor in the outboard region of the rotor blade.
	KLEIN teaches:
A lightning protection system with at least one lightning receptor (52, Fig. 1) in the outboard region of the rotor blade adjacent to a heating mat (18).


	(B) Regarding Claim 7:
		STIESDAL as modified by LOEWE and KLEIN further teaches:
The heating mat (KLIEN Fig. 1, 18) is adjacent to the lightning receptor (KLEIN 52).



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over STIESDAL in view of LOEWE, as applied to claim 8 above, and further in view of DELGROSSO.

(A) Regarding Claim 9:
	Modified STIESDAL teaches:
A protective shield (STIESDAL Fig. 4, 401) covers the heating mat (STIESDAL 107) such that there is a curved unit, a first flat panel on the suction side and a second flat panel on the pressure side wherein the curved unit, first panel and second panel are a single piece.
However, the difference(s) between modified STIESDAL and the claimed invention is that modified STIESDAL does not explicitly teach the curved unit, the first panel and the second panel are configured as separate pieces.

A protective shield for a blade comprised of separate pieces including a font curved unit, a suction side, and pressure side (12, 14, 16 Fig. 1).		
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the protective shield of separate pieces in order to allow for a variety of protective shield configurations (DELGROSSO column 2, lines 5-7), as taught by DELGROSSO, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04 (V-C)). 




Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over STIESDAL in view of LOEWE and DELGROSSO, as applied to claim 9 above, and further in view of LIND.

(A) Regarding Claim 11:
	Modified STIESDAL teaches:
A first protective shield (STIESDAL Fig. 4, 401) covers a first heating mat (STIESDAL 107) and the first protective shield is covered by a second heating mat (STIESDAL 106).
However, the difference(s) between modified STIESDAL and the claimed invention is that modified STIESDAL does not explicitly teach a further protective shield is arranged on top of at least a part of the protective shield.
	LIND teaches:
		A cover layer covers the conducive element, heating mat, and the outer surface.
form a homogeneous outer layer of the blade (paragraph 0029) and thereby achieve the predictable result of a smooth profile so that aerodynamic characteristics are not affected due to a fixation of the heating mat to the outer surface of the blade (paragraph 0030).
	
	(B) Regarding Claim 12:
		STIESDAL as modified by LOEWE, DELGROSSO and LIND further teaches:
The further protective shield (LIND paragraph 0029) covers at least a part of the leading edge of the rotor blade (STIESDAL, Fig. 4 second heating mat 106 covers the leading edge).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0099617 to Gilmore et al. teaches a curved leading edge heater mat. US 2018/0029699 to Nissen et al. teaches a leading edge formed of segmented polymer material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745